Exhibit 10(hh)



 

AMENDED AND RESTATED
AFFILIATE SERVICES AGREEMENT

 

        This Amended and Restated Affiliate Services Agreement ("Agreement"),
entered into to be effective as of July 23, 2002, between Pappas Restaurants,
Inc. and Pappas Partners, L.P. (collectively, the "Pappas Entities"), and
Luby's, Inc., a Delaware corporation (the "Company").



        WHEREAS, the Pappas Entities have provided, corporate services to the
Company pursuant to the terms of an Affiliate Services Agreement entered into to
be effective as of August 31, 2001 (the "Original Agreement") and may, from time
to time, in the future, be asked to provide additional Corporate Services to the
Company;



        WHEREAS, the Company and the Pappas Entities wish to amend and restate
certain provisions of the Original Agreement and to address other matters, all
with respect to any possible rendition of Corporate Services in the future; and



        WHEREAS, to express the terms of provisions of Corporate Services (as
defined in paragraph 1 below), all as amended and restated herein, the Pappas
Entities and the Company desire to enter into this Agreement.



        NOW, THEREFORE, in consideration of the premises and of the mutual
agreements contained in this Agreement, the Pappas Entities and the Company
hereby agree as follows:



        1.  Corporate Services To Be Made Available. For the period provided for
under paragraph 7 hereof, the Pappas Entities agree to make available to the
Company the services requested from time to time by the Company, and approved by
the Finance and Audit Committee of the Board of Directors of the Company (the
"Committee"), as contemplated by paragraphs 4 and 5 hereof; (collectively, the
"Corporate Services") on the terms provided herein.



        2.  No Required Use

. No provision of this Agreement shall prohibit, or be interpreted to prohibit,
the Company from engaging any other person to provide the Corporate Services;
nor shall it require the Pappas Entities to render any Corporate Services.





        3.  Standard of Conduct; Indemnification

.





            (a)  In providing Corporate Services to the Company, the Pappas
Entities' officers and employees shall conduct themselves in accordance with the
Company's written policies and procedures and, shall provide the Corporate
Services with the same degree of care, skill and prudence customarily exercised
by such officers and employees for the benefit of the Pappas Entities in
connection with the Pappas Entities' operations. Notwithstanding the foregoing,
in providing the Corporate Services, the Pappas Entities and its directors,
officers and employees will not be responsible for, and shall have no liability
for, any Losses (as defined below) arising out of the performance by the Pappas
Entities of the Corporate Services, except to the extent arising out of the
gross negligence or willful misconduct of the Pappas Entities or its directors,
officers or employees.



            (b)  The Pappas Entities shall indemnify, defend and hold harmless
the Company, its affiliates, and their respective directors, officers and
employees from and against any and all Losses incurred by the Company arising as
a result of the gross negligence or willful misconduct of the Pappas Entities or
its directors, officers or employees in connection with the performance of the
Corporate Services hereunder, except in circumstances where the party that would
otherwise be indemnified hereunder is found by a court of competent jurisdiction
to have acted with gross negligence or to have engaged in willful misconduct.



            (c)  The Company shall indemnify, defend and hold harmless the
Pappas Entities, their respective affiliates, and their respective directors,
officers and employees from and against any and all Losses incurred by the
Pappas Entities arising as a result of the Pappas Entities having provided
Corporate Services, except in circumstances where the party that would otherwise
be indemnified hereunder is found by a court of competent jurisdiction to have
acted with gross negligence or to have engaged in willful misconduct.



            (d)  In no event shall the Pappas Entities, the Company, their
respective affiliates, or their respective directors, officers or employees be
liable for any indirect, special or consequential damages in connection with or
arising out of this Agreement.



            (e)  For purposes of this paragraph 3, the term "Losses" shall mean
any and all losses, liabilities, demands, claims, actions or causes of action,
assessments, losses, fines, penalties, costs, damages and/or expenses
(including, without limitation, the reasonable fees and expenses of attorneys
and other professionals).



        4.  Scope and Cost of Services

.





            (a)  From time to time the Company shall prepare an estimate
regarding the level of Corporate Services it desires that the Pappas Entities
provide under this Agreement, the period for the provision of those services,
and, based on quotes from the Pappas Entities for such Corporate Services, the
estimated amount of the fees to be paid by the Company to the Pappas Entities
for those services. In determining whether to procure Corporate Services from
the Pappas Entities, or whether to request an adjustment for fees paid, the
Company shall value Corporate Services based on a review of (i) the cost of such
services if they were provided by one or more independent third parties, (ii)
the Pappas Entities' direct and indirect costs allocable thereto, calculated in
accordance with the Pappas Entities' usual accounting practices, (iii) the
advice and counsel of valuation experts who have no affiliation with the Pappas
Entities, and (iv) any other information, advice, or counsel which the Company
considers useful in determining the reasonableness of fees proposed for any
Corporate Services. The Director of Internal Audit of the Company shall present
such information to the Committee for review and approval prior to any such
Corporate Services being rendered or expenditures contemplated being incurred;
provided, however, the prior review and approval of such Corporate Services and
contemplated expenditures is not required if the contemplated expenditures, when
aggregated with all other expenditures which have not been specifically reviewed
and approved by the Committee during the then current fiscal quarter, would not
exceed fifteen thousand dollars ($15,000). Except as contemplated by the proviso
in the immediately preceding sentence, Corporate Services may only be provided
after review and approval by the Committee.



            (b)  As soon as practicable after the end of each of the Company's
fiscal quarters in which Corporate Services have been provided, the Pappas
Entities and the Company shall, based on a detailed review, determine the actual
level of Corporate Services rendered by the Pappas Entities during such fiscal
quarter, and, after review and approval (including, without limitation, approval
conditioned upon the making of any adjustments) by the Committee as contemplated
by paragraph 5 hereof, the Company shall pay the Pappas Entities the applicable
fee within 15 business days of presentation of a statement therefor. The Pappas
Entities shall cause its employees to record or otherwise apportion the time
they devote in providing Corporate Services to the Company, in order to
facilitate such review and determination and to permit a proper adjustment to be
made.



            (c)  The failure of the Company to make any payment to the Pappas
Entities hereunder within 30 days of the date such payment is due shall result
in the Company owing the Pappas Entities interest at the rate of 10% per annum
on the amount due from the date payable to the actual payment date.



        5.  Requirement of Approval By Finance and Audit Committee of the Board
of Directors of the Company

. All determinations on behalf of the Company made pursuant to paragraph 4
hereof must be approved by the Committee. In carrying out its duties pursuant to
this Agreement, the Committee has been granted full authority to, and may,
retain such independent accountants, lawyers and other experts as it deems
necessary or prudent to retain to investigate, interpret, and enforce this
Agreement and to advise the Committee on all matters arising out of this
Agreement, and the expenses of all such professionals shall be paid by the
Company.





        6.  Information and Witnesses

. The Pappas Entities shall provide to the Company and the Company shall provide
to the Pappas Entities, upon the other's written request, at reasonable times,
full and complete access to, and duplication rights with respect to, any and all
Information, as defined below, as the other may reasonably request and require,
and each of the Pappas Entities shall use its best efforts to make available to
the Company, and the Company shall use its best efforts to make available to the
Pappas Entities, upon the other's written request, the officers, directors,
employees and agents of the Pappas Entities and of the Company, respectively, as
witnesses to the extent that such persons may reasonably be required in
connection with any legal, administrative or other proceedings in which the
Company or the Pappas Entities, as the case may be, may from time to time be a
party arising from or relating to the rendition of Corporate Services; provided,
however, that neither the Pappas Entities nor the Company need provide any
Information or make available witnesses to the other to the extent that doing so
would (i) unreasonably interfere with the performance by any person of such
person's duties to the party to which a request under this paragraph 6 is made
or otherwise cause unreasonable burden to such party, (ii) result in a waiver of
any attorney-client or work product privilege of such party or its legal
counsel, (iii) require either the Pappas Entities or the Company to provide any
Information which relates to the subject matter of any legal, administrative or
other proceeding in which the Pappas Entities and the Company are adverse
parties, or (iv) result in any breach of any agreement with a third party; and
provided, further, that the party providing Information or making available
witnesses pursuant to this paragraph 6 shall be entitled to receive from the
other party, upon presentation of reasonably detailed invoices therefor, payment
of its reasonable out-of-pocket costs (including, without limitation, the
reasonable fees and expenses of attorneys and other professionals) incurred in
connection with providing Information or making witnesses available. The term
Information as used in this paragraph 6 means any books, records, contracts,
instruments, data, facts and other information in the possession or under the
control of either the Pappas Entities or the Company and necessary or desirable
for use in legal, administrative or other proceedings or for auditing,
accounting or tax purposes, in all instances to the extent they relate to or
bear upon Corporate Services or the payment of fees therefor.





        7.  Term of Agreement

.





            (a)  This Agreement shall become effective as of the date hereof,
and shall continue in effect thereafter through December 31, 2005, unless
terminated with respect to the performance of Corporate Services in whole or in
part by either party upon not less than 10 days written notice. Termination of
any portion of the Corporate Services shall not result in the termination of
this Agreement. Termination of Corporate Services in whole shall result in the
termination of this Agreement except that the obligations of the parties under
paragraphs 3, 4, 5, 6, 9 and 10 shall continue after such termination.



            (b)  Notwithstanding the foregoing, the Pappas Entities shall have
the right (but not the obligation) to terminate this Agreement immediately and
without the requirement of notice at any time upon the first to occur of the
date on which (i) the Company sells, or enters into a definitive agreement to
sell, all or substantially all of its assets to any one or more persons, (ii)
the Company merges, or enters into a definitive agreement to merge, with any
person, or (iii) any person or group of persons (other than the Pappas Entities)
acquires the right (as a consequence of share ownership, contractual right or
otherwise) to elect or designate a majority of the board of directors of the
Company.



            (c)  Upon termination of this Agreement in whole, a final fee
adjustment on the basis described in paragraph 4(b) shall be made within 60
days.



        8.  Independence

. All employees and representatives of the Pappas Entities providing the
Corporate Services to the Company will be deemed for purposes of all
compensation and employee benefits to be employees or representatives of the
Pappas Entities and not employees or representatives of the Company. Except to
the extent such employees and representatives are elected officers of the
Company, in performing such services such employees and representatives will be
under the direction, control and supervision of the Pappas Entities (and not of
the Company) and the Pappas Entities will have the sole right to exercise all
authority with respect to the employment (including termination of employment),
assignment and compensation of such employees and representatives.





        9.  Independent Contractor

. The relationship of the Pappas Entities to the Company which is created
hereunder is that of an independent contractor. This Agreement is not intended
to create and shall not be construed as creating between the Company and the
Pappas Entities the relationship of affiliate, principal and agent, joint
venture, partnership, or any other similar relationship, the existence of which
is hereby expressly denied.





       10.  Confidentiality

. Any and all information which is not generally known to the public which is
exchanged between the parties in connection with the performance of this
Agreement, whether of a technical or business nature, shall be considered to be
confidential. The parties agree that confidential information shall not be
disclosed to any third party or parties without the written consent of the other
party, except as permitted below. Each party shall take reasonable measures to
protect against disclosure of confidential information by its officers,
employees and agents. Confidential information shall not include any information
(i) which is or becomes part of the public domain other than as a result of the
breach of a party's obligation hereunder, (ii) which is obtained from third
parties who are not bound by confidentiality obligations or (iii) which is
required to be disclosed by law, under compulsion of legal process, or by the
rules of any state or Federal regulatory agency or any securities exchange
(including the New York Stock Exchange) on which the Company's or the Pappas
Entities' securities might be listed for trading. The provisions of this
paragraph shall survive the termination of this Agreement.





       11.  Miscellaneous

.





            (a)  Nonassignability of Agreement. This Agreement shall not be
assignable, in whole or in part, directly or indirectly, whether by operation of
law or otherwise, by either party hereto without the prior written consent of
the other (which consent may be withheld in the sole discretion of the party
whose consent is required), and any attempt to assign any rights or obligations
arising under this Agreement without such consent shall be void; provided,
however, that the provisions of this Agreement shall be binding upon, inure to
the benefit of and be enforceable by the Pappas Entities and the Company and
their respective successors and permitted assigns.



            (b)  Further Assurances. Subject to the provisions hereof, each of
the parties hereto shall make, execute, acknowledge and deliver such other
actions and documents as may be reasonably required in order to effectuate the
purposes of this Agreement, and to comply with all applicable laws, regulations,
orders and decrees, and obtain all required consents and approvals and make all
required filings with any governmental agency, other regulatory or
administrative agency, commission or similar authority, as may be reasonably
necessary or desirable in this connection.



            (c)  Waivers. No failure or delay on the part of the Pappas Entities
or the Company in exercising any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, or any
abandonment or discontinuance of steps to enforce such a right, preclude any
other or further exercise thereof or the exercise of any other right. No
modification or waiver of any provision of this Agreement nor consent to any
departure by the Pappas Entities or the Company therefrom shall in any event be
effective unless the same shall be in writing, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Any consent or waiver by the Company under this paragraph 11(c) must be
approved by the Committee.



            (d)  Entire Agreement. This Agreement contains the entire
understanding of the parties with respect to the transactions contemplated
hereby.



            (e)  Amendments. Except as provided in paragraph 7(a) with respect
to the termination of the provision of Corporate Services in whole or in part by
the Company, this Agreement may be amended or supplemented only in writing
executed by the parties hereto under authorization by their respective Boards of
Directors (including, in the case of the Company, the approval of the
Committee).



            (f)  Notices. All notices, approvals and other communications
provided for herein shall be validly given, made or served, if in writing and
delivered personally, by telegram or be telephonic facsimile transmission, or
sent by registered mail, postage prepaid, to:



The Company:

Luby's

:




Luby's, Inc.
2211 Northeast Loop 410
San Antonio, Texas 78217-4673
Attention:  Chairman of the Finance and Audit Committee

and to


Cauthorn Hale Hornberger Fuller
Sheehan Becker & Beiter Incorporated
700 N. St. Mary's Street, Suite 600
San Antonio, Texas 78205
Attention:   Drew R. Fuller, Jr.
Telephone:  (210) 271-1700
Facsimile:   (210) 271-1730

Pappas Entities

:




Harris J. Pappas
642 Yale
Houston, Texas 77007

with a copy to:


Fulbright & Jaworski L.L.P.
1301 McKinney, Suite 5100
Houston, Texas 77010-3095
Attention:  Charles H. Still

and shall become effective upon receipt.

            (g)  Governing Law. Despite any different result required by any
conflicts of law provisions, this Agreement shall be governed by the laws of the
State of Texas.

            (h)  Force Majeure. Anything else in this Agreement notwithstanding,
the Pappas Entities shall be excused from performance hereunder while, and to
the extent that, its performance is prevented by fire, drought, explosion,
flood, invasion, rebellion, earthquake, civil commotion, strike or labor
disturbance, governmental or military authority, act of God, mechanical failure
or any other event or casualty beyond the reasonable control of the Pappas
Entities, whether similar or dissimilar to those enumerated in this paragraph.
In the event of any of the foregoing occurrences, the Company shall be
responsible for making its own alternative arrangements with respect to the
interrupted services.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement to
be effective as of the date first above written.

 

PAPPAS RESTAURANTS, INC.





By:

/s/Pete H. Pappas









Its:

Chairman







 

 

PAPPAS PARTNERS, L.P.





By:

/s/Pete H. Pappas









Its:

Authorized Signatory







 

 

LUBY'S, INC.





By:

/s/Robert T. Herres











Robert T. Herres,
Chairman of the Board







